/U"ne ~(
| \`36
_ , 15- _L€M;S :SU&`O xvi
7.[`\`\\@€<1/L)r\r;\A BZZQ‘Q@
<9\\0\ FW\ 3€6\7;)\_`

:FCUJQ PCL/Ql/`?\‘__\]\ 7é 3
§éée\vE®-N

GG\&RT` Gf=` C¢F'\\M\N m APPEA¥S
JL\N 13 2015

61,83(0~ 02

CL`\ ech

CO&)K_\` ~
:P.<>. B::; QK;`\"’\€r\(OU A/;r"»@ AQRQS €S`$')On_cl ch
\/ /4 ‘ C
`H`OQn OUHN

‘MQ . g`\_ "\’\‘€,
@O\}K SOOCf +0 §,\%_Ql:\>/\\ow NOH\
@~ GU§C;QM§ `€‘U Tk

&
l\ -n\£ w\`+“
€

sh ~
> 5
1 U§".\~nke was A M,€ 5\\6_
€.S`S`€Q qui fg;H/HD on
`€PQK~C

I'\'C{§
-‘ S;\€` n \/-C\ Cl\
C_ .\ lA»- h
Srq, d‘€£ r\o+. A~ w…‘e§§€s no+ …` BUL@A \/kawt< (P\M"Q'
M\p./\

a
g\f h wm
§SQS:J 313 Ske_

 

CAUSE NO. 813311-3

EX PARTE, ' § IN THE l76TH DISTRICT
§ COURT OF

LENNIS J. DUHON § HARRIS COUNTY/TEXAS

APPLICANT

APPLICANT'S OBJECTION
TO CONSTITUTIONAL VIOLATION OF DUE PROCESS
OF LAW AND TRIAL COURT'S F.C.R. IN THIS CAUSE

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW,LENNIS J. DUHON,APPLICANT/IN THE ABOVE-STYLED AND
NUMBERED CAUSE HEREBY ENTERS HIS OBJECTION TO CONSTITUTIONAL
VIOLATION OF DUE PROCESS OF LAW AND THE TRIAL COURT'S F.C.R.
TO DENY- ACTUAL INNOCENCE BECAUSE APPLICANT FAIL TO STATE JURY
WOULD HAVE FOUND HIM INNOCENCE/GUILTY BASED GN NEW EVIDENCE.

FIRST/IN ACTUAL INNOCENCE CLAIMS,AN APPLICANT IS ENTlTLED
TO AN EVIDENTIARY HEARING (SEE: EX RARTE/FRANKLIN/310 S.W. 3d

918 9TH DIST. ZOlO).
` IN THIS INSTANT CASE AN EVIDENTIARY HEARING WAS ORDERED
AND COUNSEL FOR APPLICANT WAS THEN APPOINTED,HOWEVER,AFTER (6)
YEARS/NO HEARING HAD EVER TAKEN PLACE AS ORDERED,DEPRIVING THE
APPLIVCANT/OF FURTHER EVIDENCE 'THAT WOULD HAVE BEEN FURTHER
DISCOVERED BY WITNESSES,SUCH AS WHY THEY DID NOT COME FORTH
BEFORE NOW,AND IF THEY DID/DID THEY ADVISE THE PROSECUTOR OF
THE ' QNFORMATION WHICH COULD SHOW BRADY'VIOLATION AND OTHER
VIOLATIONS TO SUPPORT `ACTUAL INNOCENCE WHERE IF THE JURY HAD
HEARD THE EVIDENCE CONTAINED IN THE AF§IDAVITS OF THE DRAPHER_
DUHON,MAXIE MORRISON,MARIE DUHON,AND DANNY BROUSSARD,THAT THE
DEFENDANT LENNIS J. DUHON,WAS 261 MILES FROM OFFENSE LOCATION
AT THE TIME AND DATE OF THE OFFENSE AND HE COULD NOT POSSIBLY
BE GUILTY OF THE CRIME OF MURDER,COMBINED WITH THE FACT THERE
WAS NO FORENSIC EVIDENCE,NO WEAPONS FOUND,NO GUN SHOT/NO DNA/
AND NO WITNESS OTHER THAN CRISPIN ARISOLA,NO REASONABLE JUROR
COULD HAVE FOUND MR. DUHON GUILTY (ALSO SEE PAGE 15 OF APPLICATION).
SECOND,APPLICANT RECEIVED NO NOTICE TO FILE TIMELY OBJECTION
OF F.C.R. BY COURT,THIS ALSO IS A VIOLATION OF DUE PROCESS AND

DUE cOURSE OF LAW..
(l)

BY DENYING APPLICANT HIS ENTITLEMENT To REPLY BY OBJECTION'TO
THE COURT'S F.c.R. FOR cONSIDERATION oF THE sTATE'S HIGHEST
cOURT IN DECIDING HIS HABEAS cLAIMS.

THIRD, THE cOURT IN IT'S F.C.R. ALLEGE IN IT's FINDING OF
HIS ACTUAL INNOCENCE CLAIM THAT THE APPLICANT FAILS,TO DEMONSTRATE
THAT,BY n @REDONDERANCELQJOE£.THENQEVIDENQEAN@MJRATI@NALz JUROR
COULD HAVE FOUND THE APPLICANT GUILTY BEYOND A REASONABLE DOUBT.

HOWEVER, IN HIS APPLICATION STATED THE FACT THAT THERE wAS
NO FORENSIC EVIDENCE NO wEAPON FOUND,NO GUN SHOT RESIDUE,NO
DNA, AND THAT THERE wAS ONLY ONE wITNESS AGAINST HIM,BUT (4)
NEW wITNESSES AND THE FACT THAT THE DEFENDANT HAD No KNOWLEDGE
OF THE MURDER OR wHAT HAPPEN AT'THE APARTMENT ON JANUARY 15,1999,
(SEE APPLICATION PAGE 15) NO REASONABLE JUROR COULD HAVE FOUND
HIM GUILTY BEYOND A REASONABLE DOUBT,AND FURTHER ON APPLICANT
FURTHER STATES THIS ARGUMENT(SEE APPLICATIQN,PAGE 18 LLNES 10-
14) (ALSO SEE_SUPRA PAGE 20 LINES 1-5).

FOURTH,THE coURT cLAIMS THE APPLICANT FA:L TO INCLUDE SUFFICIENT
FACTS THAT' CLAIM OF ACTUAL INNOCENCE cOULD N0T HAVE BEEN RAISED
IN PREVIOUS HABEAS APPLICATION STATES DRAPER DUHON wAS'cOERSE
BY THE STATE AND HAD JUST NOW COME FORTH (SEE APPLICATION PAGE
16 LINES 1-8 OF AGRUMENT).

LASTLY,THE ERRORS RAISED ARE FUNDAMENTAL ERRORS AND IN THE
STATE OF TEXAS UNDER LOPEZ v STATE 708 &.S.w. 2d 446,~50,FUNDAMENTAL
ERRORS MAY BE RAISED FOR FIRST TIME,TO ANY,STATE COURT,ALTHOUGH
THEY ARE UNASSIGNED,THIS IS A STATE PROCEDURAL EXCEPTION RULE,AS
SUCH,THE BAR OF FAILURE TO RAISE CLAIMS ON PREVIOUS HABEAS APPLICAT»
IONS IS‘NOT BASED oN cONSISTANTLY PRACTICES STATE RULE,FOR_FUNDAMENTAL
UNASSIGNED ERRORS.TEXAS DOES NOT CONSISTANTLY PRACTICE TO BAR§ING

OF ACTUAL INNOCENCE AND FUNDAMENTAL ERROR CLAIMS IN HABEAS SUBSEQUENT
APPLICATIONS AND IS IT,S SELF BARRED FROM BARRING SUCH CLAIMS

UNDER LOPEZ/SUPRA.I OBJECT` TO THE BAR OF EACH CLAIM IN THIS
HABEAS APPLICATION AS WELL AS, ALL THE ABOVE MENTION THRUOUT
THIS OBJECTION,INCLUDING THE VIOLATION OF DUE PROCESS OF LAW
FOR l)FAILING TO 'HOLD EVIDENTIARY HEARING 2)FAILING TO ISSUE
ANY NOTICE TO APPLICANT FOR FILING OF HIS OBJECTION TO THE COURT'S

F.C.R.;AND 3)FAILURE TO HEAR FUNDAMENTAL HEARINGS.PLUS AS STATED
ALL ABOVE ARGUMENT FOR OBJECTIONS.

(2)

CONCLUSION

APPLICANT REQUEST EVIDENTIARY HEARING BE HELD/AND OBJECTION
BE FILED/AS HEREBY ENTERED.APPLICANT,REOUEST THE COURT OF CRIMINAL
APPEALS TO HEAR THE CAUSE DE NOVO/AND GRANT RELIEF OF HABEAS
CORPUS,AS REQUESTED IN APPLICATION.

é -"AWY’%W¢L- 3_ go/s'
.'LENNIS J. DUHON»‘**%am